Citation Nr: 0101647	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to service connection for sciatica, to include as 
secondary to service-connected disabilities.  

Entitlement to service connection for lumbosacral 
spondylosis, to include as secondary to service-connected 
disabilities.  

Entitlement to service connection for osteomyelitis, to 
include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  


FINDINGS OF FACT

1.  The veteran appealed from the denial of claims for 
service connection for sciatica, lumbosacral spondylosis, and 
osteomyelitis, to include as secondary to service-connected 
disabilities.  

2.  On January 16, 2001, prior to the promulgation of a 
decision in this appeal, the veteran notified the Board in 
writing that he was withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed from the RO's denial of claims for 
service connection for sciatica, lumbosacral spondylosis, and 
osteomyelitis, to include as secondary to service-connected 
disabilities.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  The 
veteran, who is the appellant in this case, has withdrawn 
this appeal in a written notification signed by him and filed 
with the Board on January 16, 2001.  Hence, there remains no 
issue in controversy before the Board.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed without prejudice.  



ORDER

The appeal is dismissed.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

